909 F.2d 1484
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.QUALITY TECHNOLOGY COMPANY, Plaintiff-Appellant,v.STONE & WEBSTER ENGINEERING COMPANY, INC., StemarCorporation, Beta, Inc., Steven A. White,Defendants-Appellees.
Nos. 89-5991, 89-6125.
United States Court of Appeals, Sixth Circuit.
Aug. 2, 1990.

Before KRUPANSKY and ALAN E. NORRIS, Circuit Judges, and WENDELL A. MILES, District Judge.*
PER CURIAM.


1
Plaintiff, Quality Technology Company, appeals from the district court's having granted summary judgment to defendants.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in granting summary judgment to the defendants.


3
As the reasons why judgment should be entered for defendants have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its memorandum opinions of March 27, 1989 and June 1, 1989.



*
 The Honorable Wendell A. Miles, Senior United States District Judge for the Western District of Michigan, sitting by assignment